DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 3, 5, 8, 9 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2020.
	Claims 7, 10, 13 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claim Objections
3.	Claims 23 and 32 are objected to because of the following informalities:  
Claim 23 recites “wherein center holder of the spring arrangement” in Line 6 and it should be “wherein the center holder of the spring arrangement”. 
Claim 23 recites “an annular outer holder of the spring arrangement” in Line 9 and it should be “the annular outer holder of the spring arrangement”. 
Claim 32 recites “a plate-like structure” in Line 1 and it should be “the plate-like structure”. 
Claim 32 recites “an electromagnetic actuator” in Lines 1-2 and it should be “the electromagnetic actuator”. 
Claim 32 recites “a backside of the plate-like structure” in Line 2 and it should be “the backside of the plate-like structure”. 
Claim 32 recites “a sound emanating surface” in Lines 2-3 and it should be “the sound emanating surface”. 
Claim 32 recites “a backside” in Line 3 and it should be “the backside”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2, 4, 6, 11, 12, 14-17, 19, 20 and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “plate-like structure” renders the claim(s) indefinite because the phrase “plate-like structure” does not actually disclosed a specific element, thereby rendering the scope of the claim(s) unascertainable.
Claims 2, 4, 6, 11, 12, 14-17, 19, 20 and 22-34 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 4, 6, 11, 12, 14-17, 19, 20, 23, 24, 26-29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (hereinafter Furukawa) US-PG-PUB No. 2014/0103751.

Regarding claim 1, Furukawa teaches
An electromagnetic actuator (Figs. 3 and 7 show a power generator 100 utilize a permanent magnetic field and a current carrying conductor (coil) to produce a force (Lorentz)…..Para. [0114], Lines 11-18), configured to be connected to a backside of a plate-like structure (Figs. 3 and 7 show a cover 21…Para. [0053], Lines 1-5) opposite to a sound emanating surface of the plate like structure as shown in Fig. 7, the electromagnetic actuator comprising an annular coil arrangement (Figs. 3 and 7 show a coil holding portion 50) and a magnet system (Figs. 3 and 7 show a magnet assembly 30) configured to generate a magnetic field transverse to a longitudinal direction of a wire of the annular coil arrangement (i.e. coil holding portion 50) wound around an actuator axis as shows in Fig. 3 and Para. [0114], Lines 11-18, wherein the annular coil arrangement (i.e. coil holding portion 50) and the magnet system (i.e. magnet assembly 30) are connected to each other by a plurality of springs (Fig. 7 show a plurality of second spring portions 65), the plurality of springs (i.e. plurality of second spring portions 65) being arranged inside of the annular coil arrangement (i.e. coil holding portion 50) as shown in Fig. 7. 

Regarding claim 2, Furukawa teaches
The electromagnetic actuator according to claim 1, further comprising a spring arrangement (Figs. 4 and 7 show an upper leaf spring 60U or a lower leaf spring 60L) comprising an annular outer holder (Fig. 4 shows a first circular portion 61) and a center holder (Fig. 4 shows a third circular portion 63) inside of the annular outer holder (i.e. first circular portion 61) as shown in Fig. 4, wherein the plurality of springs (i.e. plurality of second spring portions 65) is arranged between the annular outer holder (i.e. first circular portion 61) and the center holder (i.e. third circular portion 63) as shown in Fig. 4.

Regarding claim 4, Furukawa teaches 
The electromagnetic actuator according to claim 2, wherein the spring arrangement (i.e. upper leaf spring 60U or lower leaf spring 60L) is one piece as shown in Fig. 4.

Regarding claim 6, Furukawa teaches 
The electromagnetic actuator according to claim 2, wherein the center holder (i.e. third circular portion 63) of the spring arrangement (i.e. upper leaf spring 60U or lower leaf spring 60L) is fixedly arranged relative to the plate-like structure (i.e. cover 21) and the annular outer holder (i.e. first circular portion 61) of the spring arrangement (i.e. upper leaf spring 60U or lower leaf spring 60L) is fixedly arranged relative to a movable part of the magnet system (i.e. magnet assembly 30) as shown in Fig. 3.

Regarding claim 11, Furukawa teaches 
The electromagnetic actuator according claim 1, wherein the plurality of springs (i.e. plurality of second spring portions 65) is preloaded in an idle position of a movable part of the electromagnetic actuator as shown in Fig. 7. 

Regarding claim 12, Furukawa teaches 
The electromagnetic actuator according to claim 1, wherein the springs (i.e. plurality of second spring portions 65) are symmetrically shaped only around the actuator axis in case of circular coil arrangement as shown in Fig. 4.

Regarding claim 14, Furukawa teaches 
The electromagnetic actuator according to claim 1, wherein the springs are arc shaped as shown in Fig. 4 and Para. [0071], Lines 1-3.  

Regarding claim 15, Furukawa teaches 
The electromagnetic actuator according to claim 1, wherein the springs are shaped like a meander since  Fig. 4 shows that the springs (i.e. plurality of second spring portions 65) bend.

Regarding claim 16, Furukawa teaches 
The electromagnetic actuator according to claim 1, wherein the annular coil arrangement (i.e. coil holding portion 50) is fixedly arranged relative to the plate-like structure (i.e. cover 21)and at least a movable part of the magnet system (i.e. magnet assembly 30) is movably arranged relative to the plate-like structure (i.e. cover 21) as shown in Fig. 7. 

Regarding claim 17, Furukawa teaches 
The electromagnetic actuator according to claim 16 wherein the movable part of the magnet system (i.e. magnet assembly 30) comprises: a top plate (Figs. 3 and 7 shows a yoke 33) from soft iron (Para. [0092], Lines 1-3); a bottom plate (Figs. 3 and 7 shows a back yoke 32) from soft iron (Para. [0092], Lines 1-3); and a center magnet (Figs. 3 and 7 shows a permanent magnet 31) mounted to the top plate (i.e. yoke 33) and to the bottom plate (i.e. back yoke 32) as shown in Fig. 7.

Regarding claim 19, Furukawa teaches 
The electromagnetic actuator according to claim 17, further comprising a first  and a second spring arrangement (Figs. 3 and 7 show a pair of an upper leaf spring 60U and a lower leaf spring 60L), each spring arrangement (i.e. upper leaf spring 60U and lower leaf spring 60L) comprising an annular outer holder (Fig. 4 shows a first circular portion 61) and a center holder (Fig. 4 shows a third circular portion 63) inside of the annular outer holder (i.e. first circular portion 61) as shown in Fig. 4, wherein the plurality of springs (i.e. plurality of second spring portions 65) is arranged between the annular outer holder (i.e. first circular portion 61) and the center holder (i.e. third circular portion 63) as shown in Fig. 4, and wherein the center holder (i.e. third circular portion 63) of the first spring arrangement (i.e. upper leaf spring 60U) is mounted to the top plate (i.e. yoke 33) and the center holder (i.e. third circular portion 63) of the second spring arrangement (i.e. lower leaf spring 60L) is mounted to the bottom plate (i.e. back yoke 32) as shown in Fig. 7.

Regarding claim 20, Furukawa teaches 
The electromagnetic actuator according to claim 19, wherein first spring arrangement (i.e. upper leaf spring 60U) and the second spring arrangement (i.e. lower leaf spring 60L) are of identical shape as shown in Fig. 4, but turned by 90° to one another around the actuator axis as shown in Fig. 7.

Regarding claim 23, Furukawa teaches 
The electromagnetic actuator according to claim 17, further comprising: a spring arrangement  (Figs. 3, 4 and 7 show an upper leaf spring 60U and a lower leaf spring 60L) comprising an annular outer holder (Fig. 4 shows a first circular portion 61) and a center holder (Fig. 4 shows a third circular portion 63) inside of the annular outer holder (i.e. first circular portion 61) as shown in Fig. 4, wherein the plurality of springs (i.e. plurality of second spring portions 65) is arranged between the annular outer holder (i.e. first circular portion 61) and the center holder (i.e. third circular portion 63) as shown in Fig. 4; and a center connector (Fig. 7 shows a spacer 70) fixedly arranged relative to the plate-like structure (i.e. cover 21) as shown in Fig. 7, wherein center holder (i.e. third circular portion 63) of the spring arrangement (i.e. upper leaf spring 60U or lower leaf spring 60L) is mounted to the center connector (i.e. spacer 70) as shown in Fig. 7, and  the bottom plate (i.e. back yoke 32) of the movable part of the magnet system (i.e. magnet assembly 30) is mounted to an annular outer holder (i.e. first circular portion 61) of the spring arrangement (i.e. upper leaf spring 60U and lower leaf spring 60L) as shown in Fig. 7.

Regarding claim 24, Furukawa teaches 
The electromagnetic actuator according to claim 23, wherein a fixed part of the magnet system (i.e. magnet assembly 30) is mounted to the center connector (i.e. spacer 70) as shown in Fig. 7.

Regarding claim 26, Furukawa teaches 
The electromagnetic actuator according to claim 17, further comprising: a first and a second spring arrangement (Figs. 3, 4 and 7 show an upper leaf spring 60U and a lower leaf spring 60L), each spring arrangement comprising (i.e. upper leaf spring 60U and lower leaf spring 60L) an annular outer holder (Fig. 4 shows a first circular portion 61) and a center holder (Fig. 4 shows a third circular portion 63) inside of the annular outer holder (i.e. first circular portion 61) as shown in Fig. 4; and a center connector (Fig. 7 shows a spacer 70) fixedly arranged relative to the plate-like structure (i.e. cover 21), wherein the center holder (i.e. third circular portion 63) of the first spring arrangement (i.e. upper leaf spring 60U) is mounted to the center connector (i.e. spacer 70) as shown in Fig. 7, the center holder (i.e. third circular portion 63) of the second spring arrangement (i.e. lower leaf spring 60L) is mounted to the center connector (i.e. spacer 70) at a distance away from the center holder (i.e. third circular portion 63) of the first spring arrangement (i.e. upper leaf spring 60U) as shown in Fig. 7, the movable part of the magnet system (i.e. magnet assembly 30) is arranged between the annular outer holder (i.e. first circular portion 61) of the first spring arrangement (i.e. upper leaf spring 60U) and the annular outer holder (i.e. first circular portion 61) of the second spring arrangement (i.e. lower leaf spring 60L) as shown in Fig. 7, the top plate (i.e. yoke 33) is mounted to the annular outer holder (i.e. first circular portion 61) of the first spring arrangement (i.e. upper leaf spring 60U) as shown in Fig. 7, and the bottom plate (i.e. back yoke 32) is mounted to the annular outer holder (i.e. first circular portion 61) of the second spring arrangement (i.e. lower leaf spring 60L) as shown in Fig. 7.  

Regarding claim 27, Furukawa teaches 
The electromagnetic actuator according to claim 17, further comprising: a spring arrangement (Figs. 3, 4 and 7 show an upper leaf spring 60U and a lower leaf spring 60L) comprising an annular outer holder (Fig. 4 shows a first circular portion 61) and a center holder (Fig. 4 shows a third circular portion 63) inside of the annular outer holder (i.e. first circular portion 61) as shown in Fig. 4, wherein the plurality of springs (i.e. plurality of second spring portions 65) is arranged between the annular outer holder (i.e. first circular portion 61) and the center holder (i.e. third circular portion 63) as shown in Fig. 4; and a center connector (Fig. 7 shows a spacer 70) movably arranged relative to the plate-like structure (i.e. cover 21), wherein a center holder (i.e. third circular portion 63) of the spring arrangement (i.e. upper leaf spring 60U and a lower leaf spring 60L) is mounted to the center connector (i.e. spacer 70) as shown in Fig. 7, and the top plate (i.e. yoke 33), the bottom plate (i.e. back yoke 32) and the center magnet (i.e. permanent magnet 31) of the movable part of the magnet system (i.e. magnet assembly 30) are all mounted to the center connector (i.e. spacer 70) as shown in Fig. 7.  

Regarding claim 28, Furukawa teaches 
The electromagnetic actuator according to claim 27, wherein a fixed part of the magnet system (i.e. magnet assembly 30) is mounted to the annular outer holder (i.e. first circular portion 61) as shown in Fig. 7.

Regarding claim 29, Furukawa teaches 
The electromagnetic actuator according to claim 17, further comprising: a first and a second spring arrangement (Figs. 3, 4 and 7 show an upper leaf spring 60U and a lower leaf spring 60L), each spring arrangement (i.e. upper leaf spring 60U and lower leaf spring 60L) comprising an annular outer holder (Fig. 4 shows a first circular portion 61) and a center holder (Fig. 4 shows a third circular portion 63) inside of the annular outer holder (i.e. first circular portion 61) as shown in Fig. 4; and a center connector (Fig. 7 shows a spacer 70) movably arranged relative to the plate-like structure (i.e. cover 21), wherein a center holder (Fig. 4 shows a third circular portion 63) of a first spring arrangement (i.e. upper leaf spring 60U) is mounted to the center connector (i.e. spacer 70) as shown in Fig. 7, a center holder (i.e. third circular portion 63) of a second spring arrangement (i.e. lower leaf spring 60L) is mounted to the center connector (i.e. spacer 70) at a distance away from the center holder (i.e. third circular portion 63) of the first spring arrangement (i.e. upper leaf spring 60U) as shown in Fig. 7, and the top plate (i.e. yoke 33), the bottom plate (i.e. back yoke 32) and the center magnet (i.e. permanent magnet 31) of the movable part of the magnet system (i.e. magnet assembly 30) are mounted to the center connector (i.e. spacer 70) as shown in Fig. 7.

Regarding claim 31, Furukawa teaches 
The electromagnetic actuator according to claim 1, wherein a fixed part of the magnet system (i.e. magnet assembly 30) comprises an outer ring (Fig. 3 shows a cylindrical portion 322 of the back yoke 32) from soft iron (Para. [0092], Lines 1-3) arranged around the annular coil arrangement (i.e. coil holding portion 50) as shown in Fig. 7, and the coil arrangement (i.e. coil holding portion 50) touches said outer ring or is connected thereto as shown in Fig. 7. 

Regarding claim 32, Furukawa teaches 
An output device (Figs. 3 and 7 show a power generator 100 utilize a permanent magnetic field and a current carrying conductor (coil) to produce a force (Lorentz)…..Para. [0114], Lines 11-18), comprising a plate-like structure and an electromagnetic actuator connected to a backside of the plate-like structure, with a sound emanating surface and a backside opposite the sound emanating surface, wherein the electromagnetic actuator is designed according to claim 1 as shown in Fig. 7.  
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (hereinafter Furukawa) US-PG-PUB No. 2014/0103751 in view of Kuze et al. (hereinafter Kuze) US-PG-PUB No. 2010/0189284.

Regarding claim 22, Furukawa teaches all the features with respect to claim 17 as outlined above. Furukawa teaches in Fig. 7 that a fixed part of the magnet system comprises an outer ring (Fig. 3 shows a cylindrical portion 322 of the back yoke 32) from soft iron (Para. [0092], Lines 1-3) arranged around the annular coil arrangement (i.e. coil holding portion 50) as shown in Fig. 7 and both the top plate (i.e. yoke 33) and the bottom plate (i.e. back yoke 32) are disc shaped as shown in Fig. 3.
Furukawa does not explicitly teach that the coil arrangement comprises a first voice coil and a second voice coil arranged above another; the top plate is arranged vis-a-vis the first voice coil and the bottom plate is arranged vis-a-vis the second voice coil.
	Kuze teaches in Fig. 9 of coil arrangement comprises a first voice coil 102a and a second voice coil 102b arranged above another as shown in Fig. 9. Fig. 9 further shows a top plate 111a is arranged vis-a-vis the first voice coil 102a and a bottom plate 111b is arranged vis-a-vis the second voice coil 102b.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil arrangement, as taught by Furukawa with the coil arrangement comprises the first voice coil and the second voice coil arranged above another, as taught by Kuze. The motivation is to use the dual voice coil is to maximizes the impedance of the electromagnetic actuator.

12.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (hereinafter Furukawa) US-PG-PUB No. 2014/0103751 in view of Lee et al. (hereinafter Lee) US-PG-PUB No. 2017/0280216.

Regarding claim 34, Furukawa teaches all the features with respect to claim 32 as outlined above. 
Furukawa does not explicitly teach that the plate like structure is embodied as a display and that the electrodynamic actuator is connected to the backside of the display. 
	Lee teaches in Fig. 3B of a sound generating actuator 200 is connected to a backside of a display panel 100.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate like structure, as taught by Furukawa with the display, as taught by Lee. The motivation is to design an output device that generates sound by vibrating a display panel.
Allowable Subject Matter
13.	Regarding claims 25, 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653